THE COURT
(CADWADADER, District Judge)
entered judgment for defendant on the demurrer; being of opinion that though the allegation that plaintiff and his wife “ceased to live together” was probably sufficient, as the instrument sued on seemed 'to define that as a “ceasing of the conjugal relation” by the words “as aforesaid,” yet the demurrer must be sustained for the first reason assigned, the two obligations (viz., to pay the annuity and to pay the $50,000) being entirely distinct; and. even if they could be connected, the effect would only be to render both void.